Citation Nr: 1423623	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-24 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to a disability rating in excess 20 percent for service-connected residuals of shrapnel wounds of the right upper extremity, muscle group II.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right and left hip disability. 

5.  Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to February 1970.  His decorations include the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that denied entitlement to a TDIU. 

This matter was previously before the Board in June 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

As stated in the prior remand, the issue of an increased disability rating for residuals of shrapnel wounds of the right radial nerve has been raised by the record (see February 2011 rating decision), but has not been adjudicated by the agency of original jurisdiction.  The Board does not have jurisdiction over it, and it is, once again, referred to the agency of original jurisdiction for appropriate action. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  The records in such files have been reviewed by the Board in adjudicating this claim.

The issues of an increased disability rating for residuals of shrapnel wounds of the right arm and shoulder (muscle group II); and of service connection for low back, right and left hip, and right ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities, to include: posttraumatic stress disorder (PTSD); residuals of shrapnel wounds to the right arm and shoulder (muscle group II), right radial nerve, chest wall (muscle group XI), and multiple scars. 


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to a TDIU. The claim is substantiated and no further notice or assistance is required. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  

Service connection has been established for PTSD at 70 percent disabling; residuals of shrapnel wounds, to include the right arm and shoulder (muscle group II) at 20 percent disabling, right radial nerve injury at 20 percent disabling, and the chest wall (muscle group XI) (noncompensable); and multiple scars (noncompensable). 

In the June 2009 TDIU application, the Veteran contended that his shrapnel wound residuals and PTSD prevented him from gainful employment.  He last worked in September 2008 as a field surveyor.  He had only three years of high school and no further education (he reported at the September 2011 VA examination that he had a General Equivalency Diploma (GED)). When applying for Social Security Administration disability benefits in January 2009, he asserted he was unable to be around people, had trouble grasping objects and had limited strength in his arm. An adult function report filled out by the Veteran noted his own irritability, anger, and inability to get along with others.
The Veteran's prior employer wrote in August 2009 that he had worked for eight years as a field engineer or surveyor.  He worked 40 hours per week but had been given concessions due to limited use of the right arm and hand.  He was laid off due to lack of work.  He last worked in September 2008.  He was not receiving or entitled to receive disability benefits from the employer.

A June 2013 statement from R.F. was also submitted.  R.F. stated he had worked with the Veteran in the past as a fellow land surveyor.  He was constantly late, fought with others, was argumentative with clients and was arrogant in dealing with people.  He could work well by himself, but stated: "in our field, that is a rarity." R.T. started a business and needed people to work for him, but because the Veteran's past inability to deal with others, R.T. was not able to hire the Veteran. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2013).  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher.  38 C.F.R. § 4.16(a) (2013).  Here, the Veteran does have a 70 percent disability rating for service-connected PTSD; § 4.16(a) applies. 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the Courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.

In determining whether a TDIU is warranted, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded. Id. 

The Veteran's work history shows he was a stock worker at warehouse (see February 1970 VA examination report), laundry worker, farmhand, mechanic (in the military), food service worker, and construction worker and/or surveyor (see December 2008 Dr. A. psychological evaluation report). 

In April 2009, a Social Security Administration disability determination shows the Veteran was considered disabled in part due to his psychiatric disorders (stated as affective/mood and anxiety).  In February 2009, a Social Security Administration medical consultant noted moderate psychiatric symptoms, but thought that with treatment they might abate. 

In December 2008, Dr. A. provided a psychological evaluation that showed while the Veteran Exaggerating on psychometric testing was noted. His Global Assessment of Functioning (GAF) score was 37 (representing impairment in reality testing or communication or major impairment in several areas; see American Psychiatric Association's Diagnostic and Statistical Manual (DSM) for Mental Disorders, DSM-IV). This score was based on difficulties in social and occupational impairment.  He described a lifelong pattern of social isolation and problems of employment functioning were consistent with his having recently been laid off.  The difficulty with authority and workplace environment was noted.  In April 2011, Dr. A. noted that since the last time she had seen the Veteran he had continued to isolate himself and was intensively engaging in social avoidance.  The Veteran thought he could not stay around people due to his fear of engaging in physical fighting. It was noted his symptoms were severe. 

In March 2010 a private chiropractor, P.Y., noted in an evaluation that the Veteran lived in a rural and wooded area and had a "hermit lifestyle." P.Y. also noted substantial mechanical and neurogenic function of the right arm. 

May 2009 and September 2011 VA examination reports note that GAF scores were 60, while an April 2010 VA psychologist determined it was 50 (representing serious to moderate symptoms).  While the Veteran had alcohol dependence and cannabis abuse disorders in addition to PTSD, the 2009 examiner expressed doubt these disorders were caused by PTSD.  However, it was noted the Veteran refused to consider alcohol detoxification or rehabilitation and without sobriety his PTSD symptoms could not be factored out from his other problems, particularly his sleep difficulties and nightmares.  He reported a history of conflicts in the workplace but the examiner noted he worked for nine years at his last job in his last job ended due to work availability issues, not mental health.  His social avoidance and anxiety were determined to be potentially due to PTSD in part.  The examiner also noted the presence of a personality disorder, which, along with the substance abuse disorders, was a large part of the Veteran's symptoms.  The September 2011 VA examiner also stated the Veteran was unemployed due to a lack of work, which was not related to his PTSD symptoms and asserted there was "no objective evidence" the PTSD precluded obtaining and maintaining a gainful employment. 

Meanwhile, 2010 and 2011 VA examinations of shrapnel wound residuals noted their functional impact.  An August 2010 VA examiner noted the Veteran stated as a result of his service connected right upper extremity disabilities he could not work over chest height.  He was able to do yard work and ride a lawnmower provided he kept his shoulder under chest height.  He also complained of weakness in the right hand.  The Veteran asserted his past occupation as a surveyor and was now precluded by weakness and pain in his right shoulder.  Decreased range of motion for the right shoulder was noted. 

The September 2011 VA muscle injury examination showed his condition affected the mobility of right shoulder but did not have any of the cardinal signs of a muscle injury (including loss of power, weakness, etc.); his dominant hand was the right hand.  Muscle strength testing was also normal.  The functional impact on his ability to work (according to the Veteran) was that it was more difficult using the ax or machete or when driving stakes into the ground.  The VA nerve examination from the same month showed the Veteran had right radial neuropathy, but also nonservice-connected bilateral carpal tunnel syndrome and bilateral ulnar neuropathies.  Since the last VA examination in 2010 there was a slight increase in numbness in the right thumb, index and middle fingers; numbness was characterized as moderate. A sensory examination showed decreased light touch detection in the hands and fingers. Decreased sensation of the thumb, index flexor surface and extensor surface of the right hand.  Electromyography studies showed an abnormal result for the right upper extremity due to bilateral carpal tunnel syndrome and lunar compression of neuropathy at the elbow.  The Veteran stated functional impact was that it made it more difficult to pick up tools. 

The September 2011 VA examination report took into account all service-connected disabilities and the examiner concluded they did not preclude physical or sedentary work consistent with the Veteran's education and occupational experience.  Although he had shrapnel injuries, a sensory examination showed minimal impairment and there was no reason he could not do physical work or sedentary work consistent with his GED or prior work as a surveyor.  He had the physical strength to perform his duties and his psychological condition would not preclude this based on his psychiatric examination. 

In sum, the evidence shows Social Security Administration used at least one service-connected disability to find the Veteran disabled; a statement from a potential employer highlighting that his inability to interact with others prevented employment; a statement from his last employer noting concessions were made for him due to service-connected disabilities; private medical evidence showing severe psychiatric and physical impairment as well as a work history that does not include any sedentary jobs and a lack of education or training for such a position.  On the other hand, there are several VA opinions in the file stating the Veteran has the ability to do physical and sedentary work.  These opinions emphasize the impairment of the non-service-connected disabilities and that fact that the Veteran was originally laid off due to lack of work (not because of his disability) as well as some notations that the Veteran exaggerated symptoms. 

The evidence is in equipoise on the issue of whether this combat Veteran's disabilities preclude his maintenance of obtaining and maintaining substantially gainful employment.  In such circumstances, the Board will resolve doubt in the Veteran's favor and grant the claim.  See 38 U.S.C.A. § 5107(West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to a TDIU is granted. 


REMAND

In October 2011, the agency of original jurisdiction denied claims of an increased disability rating for service-connected residuals of shrapnel wounds of the right arm and shoulder (muscle group II) and of service connection for low back, right and left hip, and right ankle disabilities.  The Veteran timely filed a notice of disagreement which was received by the agency of original jurisdiction in June 2012.  A Statement of the Case has not been provided as to these issues following receipt of the notice of disagreement, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998). 

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall issue a Statement of the Case as to the issues of a disability rating in excess 20 percent for service-connected residuals of shrapnel wounds of the right upper extremity, muscle group II; and service connection for low back, right and left hip, and right ankle disabilities.  

He shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well as the information supplied in the form letter. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


